SECOND DIVISION
                                             May 22, 2007




No. 1-05-3123


In re MALCOLM H., a Minor                )
                                         )   Appeal from the
(The People of the State of Illinois,    )   Circuit Court of
                                         )   Cook County.
                Petitioner-Appellee,     )
                                         )
v.                                       )
                                         )
Malcolm H., a Minor,                     )   Honorable
                                         )   Marianne Jackson,
                Respondent-Appellant).   )   Judge Presiding.


     JUSTICE SOUTH delivered the opinion of the court:

     Minor respondent Malcolm H. appeals from an order of the

circuit court of Cook County adjudicating him delinquent of

battery and placing him on probation for one year.   On appeal,

respondent challenges the sufficiency of the evidence to sustain

the delinquency determination made by the court.

     The State filed a petition for adjudication of wardship

alleging that respondent was delinquent based on his commission

of aggravated battery and aggravated assault against two school

employees, Verthola Webb and Victor Martin, on school grounds.

At the adjudicatory hearing, the State amended the petition to

add a third count of simple battery against Martin, then

presented testimony from the two alleged victims.

     Verthola Webb testified that on October 8, 2004, she was

employed as a security monitor at Frederick Douglass Junior High
1-05-3123

School, which was located at 543 North Waller Street in Chicago.

That morning, Webb saw respondent in the hallway with two other

students and instructed them to go to class.       She asked

respondent if he had received his new class schedule and

attempted to take him to retrieve it, but respondent was

uncooperative and told her that she had "no business approaching

him."   Respondent began swearing at her, and Webb felt that he

had threatened her life.

     While Webb and respondent were arguing, Dr. Tawana Ewing,

the assistant principal, came out of her office and attempted to

quiet respondent.   Respondent, however, continued his verbal

threats and stated that "some people are going to come up dead."

At that point, Webb saw Officer Victor Martin and told him that

she wanted respondent arrested.       When Officer Martin told

respondent that they were going to the discipline office,

respondent walked in front of him, and Webb observed respondent

hit Officer Martin in the rib cage with his elbow.

     Officer Martin testified that on the day in question, he was

employed by the board of education as a security supervisor at

the school.   He then provided his star number and described the

uniform he was wearing that day as a blue jacket with "Board of

Education" and Chicago Public School (CPS) security labels on the

front and back.   After Webb approached him, Officer Martin

attempted to escort respondent to the discipline office, but

respondent refused to accompany him.       After they argued for a few

                                  2
1-05-3123

minutes, respondent got up from the table where he was sitting.

Officer Martin escorted respondent to the office, holding

respondent’s jacket while respondent protested.

     When they reached the office, respondent knocked Officer

Martin’s hands off of him by hitting the officer with his elbows.

When Officer Martin informed respondent that he was going to

arrest him for battery, respondent attempted to resist arrest by

raising his hands in the air and knocking Officer Martin’s hands

away from him.   Officer Martin handcuffed one of respondent’s

hands, and respondent used his free hand to grab Officer Martin’s

throat.   After respondent let go of his throat, Officer Martin

was able to subdue respondent.

     The defense called Dr. Ewing as a witness.   She testified

that she was the assistant principal at the school, and on the

day in question, heard respondent and Webb arguing.   She called

respondent over to a table to speak with him, and while they were

talking, Officer Martin came over to take respondent to the

discipline office.   As the three of them walked there, Dr. Ewing

did not see respondent hit Officer Martin.   When they reached the

office, respondent wanted to enter the office on his own, and

Officer Martin tried to handcuff him.   Respondent stated that he

had not done anything to be handcuffed, and a "wrestling match"

ensued.   Dr. Ewing did not see respondent grab Officer Martin’s

neck, but also testified that for a brief time, she stepped

outside the office to call security and did not see the

                                 3
1-05-3123

altercation.

     Officer Craig Williams testified that on the day in

question, he went to the school on a complaint that a student had

battered an officer and assaulted a teacher.   He also testified

that he created a police report of the incident.

     Respondent testified that on the day in question, he argued

with Webb and then spoke with Dr. Ewing for 15 minutes.    Officer

Martin approached him while he was speaking with Dr. Ewing,

grabbed him from the table, and tried to escort him to the

discipline room.   Respondent told him that he could walk to the

room on his own, but Officer Martin continued to push him and

"slammed" him three times against a table.   Respondent denied

grabbing Officer Martin by the throat or hitting him, but

admitted he grabbed Officer Martin’s shirt during the struggle.

     After reviewing the evidence, the court found that a

struggle had ensued as Officer Martin attempted to handcuff

respondent and that respondent had knocked Officer Martin’s hands

off of him.    The court noted that respondent had placed his hands

on Officer Martin while he was trying to resist arrest and that

the officer’s arrest was warranted given the manner in which

respondent had behaved.   Accordingly, the court found respondent

delinquent of simple battery.

     In this court, respondent claims that he was justified in

his use of force in resisting his unlawful arrest by Victor

Martin, a private citizen, who did not have reasonable grounds to

                                  4
1-05-3123

believe he was committing a crime at the time that he attempted

to handcuff him.   As a result, he claims that the State failed to

prove him delinquent of battery beyond a reasonable doubt.

     In making that argument, respondent contends that a de novo

standard of review applies because the resolution of his claim

does not entail any assessment of the credibility of witnesses or

the weight of the evidence but only the determination of whether

a set of facts was sufficient to meet the State’s burden of

proof.   We disagree.

     The constitutional safeguard of proof beyond a reasonable

doubt applies during the adjudicatory stage of juvenile

delinquency proceedings.   In re Winship, 397 U.S. 358, 368, 25 L.

Ed. 2d 368, 377-78, 90 S. Ct. 1068, 1075 (1970); In re Smith, 40

Ill. App. 3d 248, 252-53 (1976).       Since respondent essentially

challenges the sufficiency of the evidence to sustain the court’s

delinquency determination, it is our responsibility to determine

whether, after viewing the evidence in the light most favorable

to the prosecution, a rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.          In re

W.C., 167 Ill. 2d 307, 336 (1995).

     In this case, respondent was delinquent of battery.       To

sustain that determination, the evidence must show that

respondent intentionally or knowingly without legal justification

and by any means caused bodily harm to an individual or made

physical contact of an insulting or provoking nature with an

                                   5
1-05-3123

individual.    720 ILCS 5/12-3(a) (West 2004).

     Here, respondent does not contest the evidence showing that

he intentionally or knowingly made physical contact with Officer

Martin.   Rather, he challenges the "legal justification" element,

contending that he was justified in his use of force in resisting

arrest by Victor Martin, who was a private citizen and had no

authority to effectuate an arrest because respondent was not

committing an offense at the time.    In making that argument,

respondent maintains that the State did not establish that Martin

was a "peace officer," and he could therefore resist an unlawful

arrest by a private citizen.

     The State responds that a rational trier of fact could have

found that the evidence established that Officer Martin was a

peace officer and that respondent had no legal justification for

his actions.

     We initially observe that respondent never questioned

Officer Martin’s status as an officer or his commensurate

authority at the hearing, nor sought to excuse his actions on the

officer’s lack of authority to detain him.    Rather, the defense

focused on whether respondent caused Officer Martin bodily harm,

a claim abandoned on appeal.    That said, our review of the

evidence, in the light most favorable to the prosecution, shows

that it was more than sufficient to permit the circuit court to

conclude that respondent acted without legal justification for

his actions in the committing of the battery.

                                  6
1-05-3123

     At the adjudicatory hearing, Officer Martin testified that

he was employed as a security supervisor at the school by the

board of education, and on that day, he was wearing a blue jacket

stating "Board of Education" and identifying him as a member of

"CPS Security."   He also identified himself by his star number,

which was not challenged at the hearing, and, as noted,

respondent never questioned the officer’s status during the

hearing.    In addition, security officer Webb, Dr. Ewing, Officer

Williams, and even respondent consistently referred to Martin as

an officer in their testimony, and he was so addressed by defense

counsel.    Furthermore, Webb’s testimony showed that she deferred

to Officer Martin to detain respondent when she wanted him

arrested.

     It is the function of the trier of fact to draw all

reasonable inferences from the evidence (In re W.C., 167 Ill. 2d

at 336), and in this case, we find that the evidence was

sufficient to permit the trial court to find that Officer Martin

was a peace officer and that respondent had no legal

justification to excuse his battery of the officer.

     In reaching this conclusion, we find People v. Perry, 27

Ill. App. 3d 230 (1975), cited by respondent, distinguishable.

In Perry, defendant challenged the authority of Chicago Housing

Authority guards to arrest from the outset of the trial which

required the State to prove that they had authority greater than

that of private citizens.    Perry, 27 Ill. App. 3d at 238.   The

                                  7
1-05-3123

court found that the State failed to do so, and thus failed to

prove that defendant’s actions for being handcuffed by them was

without legal justification.    Perry, 27 Ill. App. 3d at 239.

     In contrast, respondent raised no challenge at trial to the

officer’s authority to detain him and defended on other bases.

Moreover, the evidence here showed that respondent, a juvenile,

physically resisted the school’s security officer who was called

to intervene by a security monitor when respondent failed to

comply with school procedure.   As we have already found, the

circumstantial evidence was sufficient to establish that Officer

Martin was a peace officer, and thus, respondent’s actions

towards him were not legally justified.

     Accordingly, we affirm the judgment of the circuit court of

Cook County.

     Affirmed.

     WOLFSON, P.J., and HOFFMAN, J., concur.




                                  8